Exhibit 10.1
 
 
WORKING CAPITAL LOAN CONTRACT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
RURAL CREDIT COOPERATIVE OF SHANDONG
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
WORKING CAPITAL LOAN CONTRACT
(YISHUI) RCC WORKING CAPITAL LOAN(2011) 032#
 
BORROWER (FULL NAME):
 
SHANDONG LONGKONG TRAVEL DEVELOPMENT CO., LTD
 
Business Address：Yaodianzi Town Yishui County
Corporation representative: Shangjiu Zhang
Contact Person: Shanjiu Zhang
Zip:  276400               Tel:    2553788
 
LENDER (FULL NAME): YISHUI RURAL CREDIT COOPERATIVE
 
Business Address：42# Xinhua Rd, Yishui County
Corporation representative/Proxy: Xianli Wei
Contact Person: Lijun Liu
Zip:  276400               Tel:    2553788
 
According to <<Contract Law of China>>、<<Chinese Law on Guarantee and
Collateral>>  and  <<Real Right Law of the People's Republic of China>>, both
parties enter into a loan contract after a consultation.
 
Article 1: Loan
 
1.1   Loan type: short term working capital loan
 
1.2 Currency and Amount:
 
 
 
 

--------------------------------------------------------------------------------

 
 
1.2.1 Currency and amount in the contract: Renminbi
 
1.2.2 Amount of Loan:(In words) Chinese RENMINBI, Six million Yuan
 
1.3 Loan purpose: Business operating facilities update & material purchase.
 
Without Lender’s written consent, Borrower shall not use the loan in other
purpose. The Lender has the right to monitor the fund flow.
 
1.4The Loan Term
 
The Loan Term under this contract is from 21st -1- 2011 to 10st-1- 2012. The
actual period is based on the term on Loan Voucher.
 
1.5  Loan Interest Rate.
 
RENMINBI loan interest calculation should be made by following
 
1st method:
 
(1) Fixed rate
 
The loan interest rate shall be 10.458012% remaining unchanged till the loan due
date.
 
(2) Floating Rate
 
The floating rate will be the basic rate Plus the floating range, the basic rate
is the Current PBOC basic loan rate which applicable to the Loan term described
under the Item 1.4 on the loan commencing day. The floating range is ___
(up/down/zero) ___ %. The floating range is remaining unchanged during the loan
term. After the loan fund is drawdown, the execution interest rate shall be
adjusted every term which ___ (1month/3month/6month/12month) as a term. Interest
computation shall be made by terms.
 
 
 
 

--------------------------------------------------------------------------------

 
 
The rate adjustment shall in every _____months as a adjustment circle. In the
case of that the basic rate is adjusted by The People’s Bank Of China, the
Lender shall renew the rate calculated by above method and the new basic rate
considering of the class of the loan term, the effective date shall be started
at the date that the same borrowing day of the first month of the next
adjustment circle after the new Adjusted Rate is issued. The Borrower is
acknowledging that the adjustment is without notice. The date of the basic rate
adjustment is the same day to the Loan beginning day, or the same day of the
first month of the adjustment circle. From the date of the basic rate adjustment
day, the new loan interest rate will be set. If there is no the same day of the
month to the loan beginning day, the last day of the month shall be the
borrowing day. The interest counting day of the second term shall be the same
day in current month which is the same day on which the fund is drawdown in the
first term, if there is no the same day in the adjusting month, the last day of
the month shall be the SAME day. Other terms shall follow the same way. If the
load fund is drawdown by terms, the loan interest rate shall be adjusted by the
following ____ method.
 
A.  No matter how many times the Borrower drawdown in one interest adjusting
term, the execution rate shall be the same rate determined in this term. And
which shall be adjusted in next term.
 
B.  The rate shall be determined and adjusted on each fund drawdown.
 
oOther__________________________________________.
 
 (2)The foreign currency loan interest rate shall be made by the item __NULL_of
the following items:
 
oThe fixed interest rate: the annual rate is     %, which remaining unchanged in
the contract term.
 
o The floating rate: the rate shall be _____months _______(LIBOR/HIBOR) +
____points(each point is 0.01%) . LIBOR/HIBOR is the lending interest rate in
LONDON/HONKONG financial industry on the date of two days prior to the loan
commencing day and announced by the Reuters News Agency. If the load fund is
drawdown by terms, the loan interest rate shall be adjusted on each drawdown.
After the drawdown is done, the basic rate shall be adjusted by following item
____ and calculated by terms:
 
 
 
 

--------------------------------------------------------------------------------

 
 
A. Adjust the basic rate on the first day of each interest computation term.
 
B. the basic rate shall be floating according to the respective term. The
adjusting day of the second term shall be the SAME DAY of the first due term. If
there is no the same day in the adjusting month, the last day of the month shall
be the SAME day. Other terms shall follow the same way.
 
oother: ___________________________________________.
 
   1.5.2 The interest of the loan under the Contract is calculated in every
month. When the loan is due, the interest shall be completed with principal. Day
rate = Annual rate/365.
 
1.5.3 Interest computation by month, the computation date is 20th every month;
Interest computation by quarter, the computation date shall be the 20th of the
last month in this quarter; Interest computation by six months, the computation
date shall be the 20th June and 20th December every year.
 
1.5.4 The first interest computation period shall start from the fund drawdown
date to the first interest computation date; the last interest computation
period shall start from the next day to the last interest computation period due
date to the loan due date; the rest interest computation period shall start from
the next day to the last interest computation period due date to the next
interest computation date.
 
1.5.5 In case of that the PBOC adjust the loan interest rate verify method, it
shall be processed following the regulation issued by PBOC, without further
notice to the lender.
 
Article 2: Guarantee
 
2.1 The guarantee under this contract is Guarantee , the detail as following:
 
oThe Guarantee Contract (Yishui RCC G2011-029#)signed among guarantor Shanjiu
Zhang，Shandong Yisheng Investment &Guarantee Co., Ltd and Lender.
 
2.2 Guarantee with a Maximum Amount type, the guarantee shall be  Maximum Amount
___________ guarantee.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Article 3: Loan fund drawdown
 
3.1 The precedent conditions as following shall meet the requirement before the
loan fund drawdown, otherwise, the lender has the right to refuse to release the
loan fund.
 
3.1.1 The borrower has completed the permit, registration, delivery, insurance
related to the loan under the contract and other conditions as required by laws;
 
3.1.2 The borrower has submit the document related to loan;
 
3.1.3 The contract is accompanying with a Guarantee, the Guarantee accepted by
the Lender shall already become valid and lasting;
 
3.1.4 The Borrower shall not incur any contract breach under this contract or
any event under the contract which may cause an influence on the Lender to
realizing the creditor’s right;
 
3.1.5 Till to the drawdown date, the statement and guarantee provided by
Borrower shall be true、accrue、effective;
 
3.16 Till to the drawdown date, Borrower’s operating status, financial condition
shall be almost the same to it on the date of contract signed, no incur any
material adverse impact.
 
3.1.7 Borrower already opens the normal account with Lender;
 
3.2 The borrower shall process the drawdown with Lender when above requirement
are completed. The Loan transfer to Deposit Voucher (Loan Voucher) shall be
signed by Borrower; the content on the Loan transfer to Deposit Voucher under
this contract differ from the contract or Drawdown application, the content on
the Loan transfer to Deposit Voucher shall be regard as correct. The Loan
transfer to Deposit Voucher and other attached documents which confirmed by both
Parties shall be as the indivisible part of the contract, with the same legal
force.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.3 when Lender released the loan fund to Borrower, whether the lender incur any
event that is not satisfied the drawdown requirement, which shall not be the
excuse used by Borrower to defense the Lender, the Borrower shall obey the
contract anyway.
 
3.4 The drawdown period under this contract is from the date on which the
contract signed to the date of 20th -02-2011, any drawdown action shall be
processed during the drawdown period. The fund drawdown shall be made by the
Borrower according to the actual demand, the first drawdown application may be
raised out on the date of the contract is signed. The drawdown application shall
be reviewed by Lender.
 
3.5 before each loan fund drawdown, all the drawdown requirement stipulated by
Item 3.1 shall be completed, otherwise, the Lender has the right to refuse to
release the loan.
 
Article 4: Releasing, payment and fund flow monitoring of the Loan fund.
 
4.1 Releasing and payment of the loan fund under this contract is as following:
 
o The Borrower pay it out on his free way.
 
o The Lender pay out on consignment.
 
o A payment with solid payee and amount no exceed RMB Five Million Yuan, the
Borrower may process by itself; a payment with solid payee and amount exceed RMB
Five Million Yuan, the Lender pay out on consignment.
 
4.2 Payment by Borrower, the borrower shall provide the lender the “working
capital loan drawdown application notice”, which shall be approved by the
lender, the fund shall be transferred to Borrower’s account, the Borrower pay it
to the payee who is applicable to the loan using purposed requirement. From the
first fund drawdown date, the Borrower shall report the lender the payment
status in written every ___ days, and the Lender has the right to verify the
payment whether applicable to the loan using purpose under this contract by
account analyzing, Voucher review, investigating in present.
 
4.3 The Lender pay out on consignment, the lender shall review the payee, amount
of the payment whether they are applicable to the business contract, and etc
documents according to this contract. With the Borrower’s approval, the lender
shall release the fund to the Borrower’s account and pay them out to the
qualified payee according to the intend which contained on the “working capital
loan drawdown notice” that sealed by Borrower. The Borrower shall provide the
information of such payee, loan using purpose, and etc document as required by
lender. The lender shall take no legal responsibilities if above information or
documents provided by Borrower are not real, not accrue, not complete, not
effective which causes the consignment could not be processed.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.4 The loan fund shall not pay to the payee who is not applicable to the
stipulation under this contract, and who is Borrower’s broker in capital market
or related party to Borrower.
 
4.5 The Borrower shall open or appoint a special account which is used to reduce
money supply, and be used to deposit the sales income or arrange the loan
repayment fund. The sales income is not calculated by cash, the Borrower shall
ensure to transfer the fund to the special account in time.
 
4.6 The lender has right to monitor the special account, including but not
limited to acknowledge and monitor the cash income and pay-out status of the
special account, the Borrower shall provide the necessary assistance. If
required by Lender, a “account monitoring agreement” shall be signed between
both parties.
 
Article 5: Loan Repayment
 
5.1 The Borrower shall repay the loan and interest as schedule under the
contract, may choose the following method:
 
o on loan due date of 10th-01-2012 complement the loan payment in a lump sum.
 
o Repayment by installment as following scheduled:
 
Scheduled repayment Date
Scheduled repayment Smount
 
 
 
 
 
 
 
 
 

 
5.2 The Borrower shall deposit full amount loan principle and interest on the
special account prior to the lender business closing time on the due
date(interest due date, principle due date), the lender has right to draw the
fund from such account. In case of National Holiday, the date shall be postponed
to the first day after the holiday end.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.3 The load repayment(including the deducted fund by the lender under the
contract) shall follow such order: the expenses to realize the creditor’s right
and guarantee right, damage compensation, breach compensation, compound
interest, overdue interest and penalty interest, loan interest, principle, and
the lender is entitled to change such order.
 
5.4 Borrower repay the loan before scheduled, shall provide the application in
written in 10days advance. With Lender’s written consent, the repayment before
scheduled shall be processed in following methods:
 
o the interest shall be calculated with the execution rate and the loan term
under this contract.
 
o the borrower shall be charged a compensation in the amount of 100% X loan
principle beside the interest amount of the loan using days X execution rate
under the contract, and it shall not exceed: the repayment amount X execution
rate under contract/365 X remaining due days.
 
Article 6: The rights and obligations of Borrower
 
6.1 The borrower is entitled to access the loan and to use it.
 
6.2 The Borrower is duly organized and valid under the law of the People’s
Republic of China and has the power and authority to own its property to
consummate the transactions contemplated in this contract and join the
litigation, The Borrower has the power to handle it assets used in operation.
The Borrower is entitled to sign and t carry out the contract.
 
6.3 Borrower shall ensure to sign this contract with the approval from the
superior authority or Board meeting of Directors of company, and etc
authorities, obtained the necessary authorization.
 
6.4 he Borrower is at its option to sign and perform this contract. It is the
Borrower’s true meaning and has the power to sign this contract and it is not
breach it article of association or regulations or contracts. The procedure for
signature and performance or this contract has been gone through and fully
effectiveness.
 
6.5 All documents, materials, reports and certificates provided to the Lender by
the Borrower for consummation of the contract is true, real, complete and
effective.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6.6 During the loan term under this contract existing, the Assets Liabilities
Ratio of Borrower shall not exceed 70%.
 
6.7 The borrower shall open a repayment account with lender or other financial
organizations appointed by lender, and accept the monitoring to such account as
stipulated by the contract.
 
6.8 The Borrower shall use the loan in a proper manner. The loan shall not used
as fixed asset, stock, securities and futures, etc investment, and shall not
invest into the area which prohibit to produce, operating by laws.
 
6.9 The Borrower shall not use the loan in other purpose. As lender required,
provide assistance to lender to manage the loan using, after-loan management and
other relevant examination, including but not limited:
 
6.9.1 Incorporate Certificate and annual inspection, Organization code
Certificate, legal representative identification paper and necessary private
information, board member and key officer, financial officers, operating permit,
tax registry certificate with qualified annual inspection, copy of tax return
applicable to the loan period, loan card;
 
6.9.2 All banks, accounts and the status of loan and deposit.
 
6.9.3 Audited balance sheet, income statement, cash flow, financial statement
and footnote, note;
 
6.9.4 Production plan, statistical returns;
 
6.9.5 related Guarantee status (including guarantee to any organizations of
lender);
 
6.9.6 all related parties and their information, the incurred or incurring
transaction which amount exceed 10% of net assets among the related parties or
among group customers;
 
6.9.7 the recording or information of loan under this contract using status;
 
6.10 Payable loan principle and interest under this contract;
 
 
 
 

--------------------------------------------------------------------------------

 
 
6.11 Such events occur to the borrower: operating in a contract, lease,
shareholding reform, affiliation, merger, acquisition, split, joint venture,
asset transfer, apply for suspension and reform, apply for dismiss, apply for
bankrupt and other events may affect the liability between the creditor and
debtor, or the actions may impact the Leading party to complete the creditor’s
rights, a writing notice letter shall be provide to the Lender in 5 days
advance, with the consent from the Lender, to start processing the debt
paying-back or complete the debt paying-back in advance before the forth events
occurs, otherwise, the above activities and actions is prohibited to carry out.
 
6.12 any events other than described in the previous paragraph occur to the
Borrower may cause material effect to fulfill the paying-back of the loan, such
as, business suspension, business activities dormant, registration cancellation,
withdraw of business license, corporate representative involved into a criminal,
material lawsuit and arbitration involved, difficult situation in business
operation, financial statement worsening, etc. the Lender shall be provided a
writing notice in 5days advance, and repay the loan principle and interest;
 
6.13 before the loan principle and interest are repaid, the Borrower shall not
sell certain asset, not repay other debt in advance, not provide any debt
guarantee to a third party without Lender’s consent;
 
6.14 The borrower shall not withdraw the capital, transfer the asset, or
transfer the company share illegally to Welch from the Lender.
 
6.15 The borrower changes it registered business name, corporation
representative, registered business address, business scope, a writing notice
shall be provided to the Lender in time in 5 days advance;
 
6.16 The borrower shall not sign any contract with any third party which
contract may cause the adverse effect on lender benefit stipulated in this
contract;
 
6.17 if the contract is accompany with a guarantee, the Guarantor breach any
obligation or commitment, warrant, or lose the guarantee ability, the Borrower
shall repay the loan in advance or provide another guarantee immediately;
 
6.18 The borrower shall bear all such cost or expenses in connection with the
loan under the Contract, legal consult service charge, insurance,
transportation, evaluation, registration, keeping, identify, notarization. Etc.
the fund which lender paid for borrower shall be drew from borrower’s account by
lender;
 
 
 
 

--------------------------------------------------------------------------------

 
 
6.19 Borrower shall sign the received return notice of claim letter or other
document from lender in time;
 
6.20 if borrower required for an extension for the loan under this contract,
shall provide the application in 5days advance. The extension agreement shall be
signed when approval from lender obtained by borrower. Otherwise, the borrower
shall complete his repaying obligation under this contract;
 
Article 7: The rights and obligations of Lender.
 
7.1  When borrower satisfied the requirement, the lender shall release the loan
to borrower in full amount as schedule under this contract;
 
7.2  Lender shall keep the information and statement related to borrower’s
debts, finance, operating confidential, except stipulated by laws;
 
7.3  Lender has right to require borrower to provide the information related to
the loan;
 
7.4  Lender has right to exam and verify the loan using status under this
contract,  to acknowledge borrower’s operating activities, financial statement,
involved guarantee and debt issues;
 
7.5  Lender has right to require borrower to open loan settlement account with
lender, to monitor such account;
 
7.6  Lender has right to join borrower to process big sum financing, assets
sales and merger, incorporate splitting, stock structure reform, bankrupt
settlement and etc activities to maintenance lender profit, in which joint
activities shall not breach national laws and regulations;
 
7.7  During the loan fund releasing, if borrower’s credit status drop down, the
profit from main business weakening, using the loan out of purpose under
contract, or borrower fails to repay the loan principle and interest as schedule
under contract, the lender may change loan releasing requirement and paying out,
or stop releasing and paying out, may declare that the releasing loan due
immediately and withdraw back the loan principle and interest, and etc actions;
 
7.8  When lender withdraw back as scheduled under contract or in advance, such
following items may be transferred from borrower’s account by lender, such
account may be opened with lender(including each level RCC, cooperating banks,
commercial banks and its branches), the repaying order shall be determined by
lender;
 
 
 
 

--------------------------------------------------------------------------------

 
 
7.9  The borrower breach contract or fails to accomplish repaying obligation,
the lender has right to disclose it in public or claim right on media.
 
7.10  As required by laws or by relevant finance monitoring authorities, the
lender has right to provide the information related to this contract or other
relevant information to PBOC credit database or other credit database set by
laws, which database may access by person or organizations who are permitted;
accordingly, the lender is entitled to search relevant information of borrower
from such credit database for the purpose of signing this contract;
 
7.11  Any event among following incur to borrower, the lender has right to stop
releasing loan or other financing fund to borrower, partly or totally cancel the
unreleased fund, to declare this contract and other un-repaid loan and other
financing fund between borrower and lender is due, to withdraw unpaid fund, and
require borrower to take the breaching responsibility and to provide
compensation to lender for the loss caused by borrower’s breach:
 
7.11.1  Borrower uses the loan in the purpose which is not stipulated in
contract, or fails to repay the loan principle and interest in full amount as
scheduled;
 
7.11.2  Borrower pays out or uses the loan out of the contract binding;
 
7.11.3  Borrower breaches the contract, splits pay-out into pieces to avoid
lender pay-out on consignment;
 
7.11.4  Borrower’s project working capital is not ready as scheduled or not as
planned percentage, or not sufficient on date of lender required, or project
process is not going as scheduled, or project construction、operating condition
incur material adverse changed;
 
7.11.5  Borrower incurred accident for breaking food safety, production safety,
environment protection, and etc regulations, which caused or causing material
adverse on realizing the right under contract;
 
7.11.6  Borrower provides false financial statement or which statement with
material information hidden; Borrower refused to accept the reviewing or
monitoring from lender on production, operating, financial activities;
 
7.11.7  Borrower uses the loan to invest on equity capital, or uses the loan on
real estate, securities, futures, and etc. speculation activities or other
illegal transaction;
 
 
 
 

--------------------------------------------------------------------------------

 
 
7.11.8  Borrower obtained the loan with cheating as a loan shark to seek illegal
profit;
 
7.11.9  Borrower obtained the loan with cheating, or pledged with false
contract, note receivable, account receivable, and etc to obtain the loan in
cheating;
 
7.11.10  Such events occur to the borrower, modes of business operation,
organization system, debt-repay abilities or legal status changed, including but
not limited to overseas investment, debt financing increasing, operating in a
contract, lease, shareholding reform, affiliation, merger, acquisition, split,
joint venture, asset transfer, apply for suspension and reform, apply for
dismiss, apply for bankrupt, etc. above actions without lender’s written consent
or no settlement for the loan repayment under this contract, or not provide
another new guarantee, or not repay the loan in advance;
 
7.11.11  The Guarantee under this contract changed which caused adverse effect
to creditor’s right, including but not limited to pledged properties damaged,
losing, value decreasing, or guarantor breach any obligation under the Guarantee
Contract, but borrower fails to provide another guarantee;
 
7.11.12  Guarantee contract or other guarantee method not become effect,
invalid, canceled by declaring; guarantor fully lost guarantee abilities or
declared who would not bind by the guarantee contract, guarantor broke any
obligation or commitment under guarantee contract; guarantor broke the Guarantor
Contract signed with a third party; on such event, borrower fails to provide
another guarantee;
 
7.11.13  Borrower declared that or by actions showed that he would not carry out
the obligation under this contract;
 
7.11.14  Borrower or borrower’s director get involved or may involve into
material economic argument, law suit, arbitration, or assets sealed、detained or
under forcible execution; be investigated or punished by legal authorities; be
disclosed by public media for breaking national laws or regulations; above
actions caused or causing effect on processing this contract;
 
7.11.15  Directors or management senior officer changed un-normally, missing, be
investigated restriction of personal freedom or under restriction of personal
freedom restriction of personal freedom, which caused or causing effect on
processing this contract;
 
7.11.16  Borrower breached any other obligation and commitment under this
contract, other actions may cause adverse effect to lender on realizing
creditor’s right under contract;
 
 
 
 

--------------------------------------------------------------------------------

 
 
Article 8: Breach of faith
 
8.1 After this contract become effective, both parties shall abide by it, any
party fails to carry out the obligation or carry out not completely, which shall
be regard as breach of contract, the party shall take the breach responsibility.
 
8.2 Borrower or guarantor’s fault which cause guarantee contract is not
processed in time, or borrower fails to process the drawdown in time as
scheduled, the lender has right to dismiss this contract and withdraw the loan
released.
 
8.3 Borrower fails to repay the principle as scheduled under contract (including
repaying in advance), from the overdue date, a penalty interest at a rate of
execution interest rate Plus 50% shall be charged on borrower; Borrower fails to
repay the interest as scheduled under contract (including repaying in advance),
from the overdue date, a compound interest shall be calculated; the loan is
overdue, the unpaid interest shall be charged compound interest at penalty
interest rate;
 
8.4 Borrower used the loan not pursuant to the stipulation under contract, from
the breach date, the principle and interest shall be charged penalty interest
and compound interest at a rate of execution interest rate PLUS 100%;
 
8.5 The loan incur overdue or mis-using, the overdue interest, penalty interest
and compound interest shall be calculated by days;
 
8.6 Borrower’s breach caused lender to realize the creditor’s right by lawsuit
or other property preservation actions, borrower shall shoulder such cost or
expense occurred to lender, lawsuit, arbitration, property preservation,
execution, public notice, evaluation, appraisal, auction, business travel,
lawyer and other cost or expense to realize creditor’s right.
 
Article 9: Become effective
 
The Contract shall be effective after signed or sealed by both parties.
 
Article 10:Solution of dispute
 
Both parties agree that any dispute shall be resolve by negotiation between
them, the following action as a option:
 
1. Lawsuit. Resolved by the court that has the jurisdiction to the Lender.
 
2. Arbitration. Resolved by a arbitrator ________________(full name of the
arbitration agency) under the Arbitration Rules and Procedures.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Article 11: Supplementary Articles
 
11.1 During the contract valid period, borrower changed business name, legal
representative, business address, and no written notice has been provided to
lender, which caused all written notice sent from lender according to the
information wrote in the contract shall be regarded as received by the Borrower.
 
11.2 Any party raise to revise the contract to meet the requirement of updated
laws and regulations, judicial interpretation, supervision regulations, another
party shall provide necessary assistance. Otherwise, unreleased loan fund shall
be suspended.
 
11.3 The options chose by o, mark the o with √ when it applicable,
non-applicable mark the ×
 
11.4 This contract is made out in 2 duplicates; having the same legal
enforcement, each for the borrower and the lender.
 
11.5 Other matters
 
Article 12: Note.
 
   The Lender friendly reminds the Borrower to acknowledge that all the items of
the Contract shall be understood completely and correctly, the Lender has
provided the not for certain items of the contract as the Borrower requested.
The both parties agree to the rights and obligations under the Contract in
common. Lender specially reminds Borrower to acknowledge the bold-face text
among the contract items, and the sufficient explanation has been provided as
Borrower required.
 
 
 
The Borrower: (seal)       Shandong Longkong Travel Development co., Ltd
（sealed）
 
Signature:               SHANJIU ZHANG (signed)
(By corporate representative or Proxy)
 
 
The Lender: (Seal)     Yishui rural credit cooperative (sealed)
 
Signature:               Xiancai Wei       (signed)
(By corporation representative or Proxy)
 
Date:               21-1-2011
 
Signed in the place of: YISHUI RCC Office
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
GUARANTEE CONTRACT
 
 
 
 
 
 
 
 
 
 
 
 
 
RURAL CREDIT COOPERATIVE OF SHANDONG
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
GUARANTEE CONTRACT
YISHUI RCC G2011 029#
 
Guarantor: (Full name) Shandong Yishang Investment & Guarantee  Co., Ltd
 
Business Add:        Xinhua Rd. Gaoxin District, Linyi City
Legal representative:     Jindong Wang
Contract Person:         Jindong Wang
Zip:     276400         Tel:             8306500
 
Guarantor: (Full name)        SHANJIU ZHANG
 
Business Add:         Yongfu Village, Yaodianzi Town
Legal representative:       _______________
Contract Person:          SHANJIU ZHANG
Zip:    276400           Tel:             2553788  
 
Creditor: (sealed by) YISHUI Rural Credit cooperative
 
Business Add:        42# Xinhua Rd., Yishui Count
Legal representative/or proxy:    Xiancai Wei
Contract Person:                Lijun Liu
Zip:    276400           Tel:         2234116
 
To ensure the contract:  YISHUI RCC LOAN 2011,032# LOAN CONTRACT (hereinafter
referred Main Contract) signed between Shandong Longkong Travel Developing Co.,
Ltd (The Debtor) and Yishui rural credit cooperative (hereinafter referred
Creditor) to carry out properly, the Guarantor would guarantee the debt between
the Debtor and the Creditor under the Main Contract. Both agreed and signed the
contract under the state laws and regulations.
 
 
 
 

--------------------------------------------------------------------------------

 
 
1  The kind of the guaranteed creditor’s right and the amount.
 
The guaranteed creditor’s right is : short term working capital loan, the amount
is: (in capital words) RENMINBI SIX MILLION YUAN.
 
2  The scope of the guarantee.
 
The scope of the guarantee including such items under the Main Contract:
principal, interest, penalty interest, compound interest, penalty, damage
compensation and lawsuit charge, legal service fee and other expenses occur to
the Creditor to accomplish its right.
 
3  Guarantee Method
 
The guarantee under the contract is a joint responsibility.
 
4  Period of Guarantee
 
4.1 The period of the guarantee shall be TWO years starting from the date that
the main debt term expired under the Main Contract.
 
4.2  For accepting a documentary acceptance bill, Credit Guarantee , the period
of the guarantee shall be TWO years starting from the date that the Creditor
paid the fund for the Debtor.
 
4.3  For discounting a commercial bill, the period of the guarantee shall be TWO
years starting the date when bill expired.
 
4.4  The Creditor and the debtor reach an contract of extending the debt term
under the Main Contract, and the Guarantor agreed to continue the guarantee, in
such event, the period of the guarantee shall be TWO years starting from the
date when the debt term expired under the Contract of extending of the debt
term.
 
4.5  The Main Contract is terminated in advance by Laws, Regulations, items
under the Main Contract, the period of the guarantee shall be TWO years starting
the date when the Main Contract is terminated.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5  The Guarantor’s Commitment
 
5.1 The Guarantor shall be a natural person with full capacity for civil
conduct, or a legal organization established by laws and be existing legally.
 
5.2 Guarantor shall obtain the relevant authorization to sign this contract.
 
5.3  Provide the Creditor the true, complete, valid financial statement and
other related information and documents.
 
5.4  Guarantor has acknowledged the main contract of guarantee contract. If
debtor fails to carry out the debt repay obligation under the main contract, the
guarantor shall carry out the guarantee responsibility.
 
5.5  Guarantor breaches this contract or fails to carry out the guarantee
responsibility, the creditor has right to deduct the relevant fund from the
account that guarantor opened with rural credit cooperative of Shandong system
(including each level cooperative organization, cooperation banks, commercial
banks and their branches); the repaying order and the repaid loan shall be
determined by creditor.
 
5.6  Guarantor breach the stipulations under this contract or fails to carry out
the guarantee responsibility, the creditor has right to disclose it in public or
claim in media.
 
5.7Such events occur to the Guarantor, the Guarantor shall provide the Creditor
a writing notice letter in 5 business days advance.
 
5.7.1  Subordinate relationship change, key officeres change, articles of
incorporation amending and company structure reform.
 
5.7.2  Business operation suspension, registration cancellation, license
withdrawal.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.7.3  Financial situation worsening, material tight business operating or
involve a material lawsuit or arbitration.
 
5.7.4  Change business name, registration address, corporate representative,
contact information, etc.
 
5.7.5  The matter that may affect the Creditor to accomplish its right occurs to
the Guarantor.
 
5.8  The Guarantor take such following actions, a writing notice letter shall be
provided to the Creditor in 15 working days advance and obtained the writing
consent from the Creditor.
 
5.8.1  The capital structure or the system of management is changed by
Guarantor, including but not limited, operating in a contract, lease,
shareholding reform, affiliation, merger, acquisition, split, joint venture,
asset transfer, apply for suspension and reform, apply for dismiss, apply for
bankrupt.
 
5.8.2  The Guarantor provided a Guarantee for a thirty party, a Guarantee, a
pledge or a mortgage for himself or a third party with his major assets or
property. It may affect him to carry out the guarantee obligation of the
Contract.
 
5.9   As required by laws or by relevant finance monitoring authorities, the
lender has right to provide the information related to this contract or other
relevant information to PBOC credit database or other credit database set by
laws, which database may access by person or organizations who are permitted;
accordingly, the lender is entitled to search relevant information of borrower
from such credit database for the purpose of signing this contract;
 
 
 

--------------------------------------------------------------------------------

 
 
6.  Creditor's commitment
 
Creditor shall keep confidentiality of such documents, financial statement and
other relevant information related to the loan under contract, which are
provided by guarantor, except stipulated by laws, regulations.
 
7. Guarantee responsibilities
 
7.1 In such events, creditor has right to require guarantor to carry out
guarantee obligation. The amount guarantee paid is insufficient to cover the
creditor’s right under this contract, the creditor may choose repay the fund to
principle, interest, penalty interest, compound interest or other expense, the
repaying order shall be determined by creditor.
 
7.1.1 The loan term under the main contract is due, the creditor is not repaid.
“loan term due” including the debt term under main contract is due, or declared
due pursuant to relevant national laws and regulations or stipulation in main
contract;
 
7.1.2 The debtor, guarantor is under bankrupt application or arbitrated
settlement by a court;
 
7.1.3 The debtor, guarantor is canceled or withdraw incorporate license, closed
by laws or dismissed by other excuses;
 
7.1.4 The debtor, guarantor is dead, declared missing or dead;
 
7.1.5 The guarantor breaches the obligations under this contract;
 
7.1.6 The debtor, guarantor or their directors get involved or may involve into
material economic argument, law suit, arbitration, or assets sealed、detained or
under forcible execution; be investigated or punished by legal authorities; be
disclosed by public media for breaking national laws or regulations; above
actions caused or causing effect on processing this contract;
 
7.1.7 Directors or management senior officer changed un-normally, missing, be
investigated restriction of personal freedom or under restriction of personal
freedom restriction of personal freedom, which caused or causing effect on
processing this contract;
 
 
 
 

--------------------------------------------------------------------------------

 
 
7.1.8 Other events may cause material adverse impact on realizing creditor’s
right.
 
7.2 The creditor’s right under this contract accompany with a security for thing
or guarantee provided by debtor, the creditor has right to require guarantee
under this contract to carry out the guarantee obligation prior to security for
thing.
 
7.3 Debtor provide a security for thing guarantee, the creditor give up the
security for thing, or security for thing guarantee right cis position or
changed, in such events, the guarantor shall agree to continue to carry out the
joint guarantee to the creditor’s right under the main contract pursuant to this
contract.
 
8. Breach of faith
 
Both the Creditor and the Guarantor shall abide by the contract after it becomes
effective. Otherwise, the party who breaks the contract shall take the sole
responsibility of the compensation to another party.
 
9. Solution of the dispute
 
Any dispute shall be resolve by the negotiation between the Creditor and the
Guarantor, the following item 1 as an option:
 
1.  Lawsuit.  resolved by the court in Creditor’s business area
 
2.  Arbitration. Resolved by a arbitrator _________________(full name) under the
Arbitration Laws and Regulations.
 
10. Other matters.
________________________________________________________
 
 
 
 

--------------------------------------------------------------------------------

 
 
11. Become effective.
 
11.1 The contract shall become effective after it is signed or sealed by all
parties.
 
11.2 Total 2 duplicates for the contract, each party hold one, with the same
laws enforcement.
 
11. Note.
The Creditor reminds the Guarantor to acknowledge that all the items of the
Contract shall be understood completely and correctly, the Creditor has provided
the note for certain items of the contract as the guarantor requested. All
parties agree to the rights and obligations under the Contract in common.
Creditor specially reminds Guarantor to acknowledge the bold-face text among the
contract items, and the sufficient explanation has been provided as Guarantor
required.
 
 
 
Creditor: (sealed by) YISHUI Rural Credit cooperative ( sealed)
 
Signature:                  Xiancai Wei  (signed)
(By corporate representative or proxy)
 
 
 
Guarantor: (sealed by)   Shandong Yisheng Investment &  Guarantee Co., Ltd
(sealed)
 
Signature:                   Jindong Wang (signed)
(By Legal representative or proxy)
 
 
Guarantor: (sealed by)        SHANJIU ZHANG (and sealed)
 
Signature:                   SHANJIU ZHANG (signed)
(By Legal representative or proxy)
 
 
 
Date:  21-1-2011
 
In the place of: YISHUI RCC office.
 
 
 
 

--------------------------------------------------------------------------------

 

